*801Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Audrel Jack Watson, Jr., appeals the district court’s orders dismissing several Defendants under 28 U.S.C. § 1915A(b) (2012), denying reconsideration, and granting Defendant Bowles’ motion for summary judgment in Watson’s 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Watson v. Clarke, No. 1:14-cv-01315-GBL-MSN (E.D. Va. filed June 2, 2015, & entered June 3, 2015; July 1, 2015; Mar. 24, 2016). We deny Watson’s motion for transcripts at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED